Citation Nr: 0825589	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to an initial compensable disability rating 
for a left elbow/forearm disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's brother




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1942 to 
October 1945. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions, dated in April 2004 and November 
2005, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

As support of his initial claim, the veteran and his brother 
testified at a hearing before RO personnel in February 2004.  
The Board notes that the appellant requested another hearing 
before RO personnel in a June 2005 statement.  However, he 
failed to report for the hearing scheduled in November 2005.  

The veteran's claim for service connection for a left leg 
disorder is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  However, the Board will decide the veteran's 
claim for an initial compensable disability rating for a left 
elbow/forearm disorder.


FINDINGS OF FACT

The left elbow has a full range of motion both in flexion and 
extension.  There is no objective evidence of functional loss 
to support the veteran's subjective complaints.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
a left elbow/forearm disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5206 and 5207 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in July 2002, 
December 2005, and June 2006.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim, 
(2) informing the veteran about the information and evidence 
the VA would seek to provide, and (3) informing the veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice, 
including Dingess notice, was provided after issuance of the 
initial unfavorable AOJ decision in April 2004.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in July 
2002, followed by subsequent VCAA and Dingess notice in 
December 2005, March 2006, and June 2006, the RO 
readjudicated the claim in a September 2006 SSOC.  Thus, the 
timing defect in the notice has been rectified.

The Board also notes that the claim at issue stems from an 
initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating or effective 
date, such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in December 2005, March 2006, and June 
2006, with subsequent readjudication of his claim in 
September 2006.  Further, after the veteran filed a NOD as to 
an initial compensable rating for his left elbow/forearm 
disorder, the additional notice requirements described within 
38 U.S.C.A. §§ 5103 and 7105 were met by a May 2005 SOC and a 
September 2006 SSOC.  Specifically, these documents provided 
the veteran with a summary of the pertinent evidence as to 
his claim for an initial compensable rating, a citation to 
the pertinent laws and regulations governing a higher rating 
for his left elbow/forearm disorder, and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for his left elbow/forearm disorder.  Consequently, 
the veteran has not met his burden of establishing any 
prejudice as to notice provided for the downstream initial 
rating and effective date elements of his claim.

With respect to the duty to assist, the RO has requested 
private medical records from the veteran, but he has not 
identified nor provided any such records.  The veteran also 
submitted various personal statements dated in April and May 
2006.  In addition, the veteran and his brother provided 
testimony in support of his claim in a February 2004 hearing 
before RO personnel.  The VA also provided the veteran with a 
recent VA examination in connection with his claim for an 
initial compensable rating for his left elbow disorder.  

Thus, given that the RO has obtained all available medical 
records, provided the veteran with a VA examination, and 
given an opportunity for the veteran to provide testimony, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the veteran seeks an initial compensable disability 
rating for a left elbow disorder, which is currently 
evaluated as 0 percent disabling under Diagnostic Code 5206.  
38 C.F.R. § 4.71a.  This rating is effective from May 17, 
2002, the date the veteran's original claim for service 
connection was received.  Both the March 2004 and July 2006 
VA examiners confirmed that the veteran is right-handed, thus 
confirming that his left elbow is on the minor, i.e., non-
dominant, arm.  See 38 C.F.R. § 4.69.

Historically, the veteran asserts in an August 2002 statement 
that while in service in 1944, his left elbow became swollen, 
which resulted in an infection that spread to his fingers.  
Although the RO has not obtained the veteran's service 
treatment records (STRs), it presumed the in-service 
incurrence of the veteran's left elbow injury in an April 
2004 rating decision after finding credible a statement 
submitted by the veteran in August 2002 and testimony from 
the veteran and his brother in a February 2002 hearing before 
RO personnel.  

Other diagnostic codes for elbow and forearm disorders are 
not more appropriate because the facts of this case do not 
support their application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5205 (ankylosis of the elbow), 
Diagnostic Code 5208 (limited flexion of the forearm to 100 
degrees and extension to 45 degrees), Diagnostic Code 5209 
(other impairment of the flail joint of the elbow); 
Diagnostic Code 5210 (nonunion of radius and ulna with flail 
false joint); Diagnostic 5211 (impairment of the ulna); 
Diagnostic Code 5212 (impairment of the radius); and 
Diagnostic Code 5213 (impairment of supination and 
pronation).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Therefore, these 
diagnostic codes will not be applied.  The Board will 
continue to evaluate the disability under Diagnostic Code 
5206, and will also consider Diagnostic Code 5207.  

Under Diagnostic Code 5206, a noncompensable rating for the 
minor arm is warranted where flexion of the forearm is 
limited to 110 degrees.  A 10 percent rating is awarded for 
flexion of the forearm limited to 100 degrees.  The next 
higher rating is 20 percent, which requires flexion of the 
forearm limited to 70 degrees or to 90 degrees.  A maximum 40 
percent rating requires flexion of the forearm to be limited 
to 45 degrees.

Based on limitation of extension of the forearm, the Board 
finds that the veteran's left elbow disorder also may be 
rated under Diagnostic Code 5207.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5207, a 10 percent rating for 
the minor arm is warranted where extension of the forearm is 
limited to 45 degrees or to 60 degrees.  A 20 percent rating 
is warranted for extension of the forearm limited to 75 
degrees or to 90 degrees.  A maximum 40 percent rating 
requires extension of the forearm to be limited to 110 
degrees.  

A review of the evidence of record finds no support for an 
initial compensable rating for the veteran's left 
elbow/forearm disorder.  38 C.F.R. § 4.7.  Subjectively, the 
veteran reported during a July 2006 VA examination feelings 
of weakness in the left arm with difficulty in lifting heavy 
objects; stiffness of the shoulder with some pain; an 
increase in pain with repetitive motion; and limited daily 
activities.  Objectively, the July 2006 VA examiner found the 
left elbow to have full range of motion in both flexion and 
extension.  The examiner also found that power against 
resistance was good, grip strength was satisfactory, and that 
left wrist revealed full range of motion and power.  
Moreover, a March 2004 VA examination also found the left 
elbow range of motion to be full without any pain, and normal 
in appearance, without any tenderness, swelling, or 
deformity.  In addition, as to the left shoulder, the July 
2006 VA examiner found no deformity, swelling, or tenderness, 
no pain during motion, and no additional loss of motion upon 
repetitive motion.  The Board emphasizes the veteran is 
service-connected for a left forearm disability, not a 
shoulder disability.  Nonetheless, the objective evidence 
does not reveal additional functional loss from his service-
connected injury impacting his left shoulder.

With regard to functional loss, both examiners documented 
full range of motion without pain or other functional loss.  
Thus, there is no evidence to support a compensable 
disability rating based on consideration of functional loss.  
Moreover, the Board finds insufficient physical evidence to 
support the veteran's subjective complaints.  Specifically, 
the examination failed to find any evidence of left elbow or 
forearm abnormality.  In addition, X-rays of the left arm 
revealed no abnormalities.  Clearly, the objective medical 
evidence provides much evidence against this claim.  Overall, 
the Board finds no basis to award a compensable evaluation 
considering complaints of functional loss.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for a 
left elbow/forearm disorder.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the veteran's left 
elbow/forearm disorder should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  Since the 
effective date of his award, the veteran's left elbow/forearm 
disorder has never been more severe than contemplated by its 
existing rating, so the Board cannot "stage" his ratings in 
this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

An initial compensable disability rating for a left 
elbow/forearm disorder is denied.



REMAND

Before addressing the merits of the veteran's service 
connection claim for a left leg disorder, the Board finds 
that additional development of the evidence is required.  

In this case, a remand is required for the RO to further 
attempt to obtain missing STRs that may be pertinent to the 
veteran's service-connection claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when STRs are lost or missing, the VA has a heightened duty 
"to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this regard, although the RO indicated that the veteran's 
STRs were not obtained because they were destroyed in a July 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, a November 2002 response from the NPRC 
did not specifically indicate that the veteran's STRs were 
destroyed in the fire or that they were unavailable.  Rather, 
the NPRC indicated that the RO failed to provide information, 
such as the veteran's service unit, necessary for an adequate 
search of the STRs.  Moreover, the claims folder indicates no 
other attempts to ascertain the location of, and obtain, the 
veteran's STRs.  Thus, the Board finds that the RO failed to 
exhaust all efforts to locate the veteran's STRs.  The RO 
needs to make further inquiries about the veteran's STRs 
until a determination is made as to whether they were 
destroyed in the 1973 fire and whether alternative records or 
morning reports can be obtained.  

The Board notes that there is currently insufficient evidence 
to provide the veteran with a VA examination for a medical 
nexus opinion regarding his alleged left leg disorder and his 
military service because the veteran has provided no post-
service record or statement regarding the symptoms, 
treatment, or diagnosis of his left leg disorder.  Thus far, 
the only evidence concerning the veteran's left leg disorder 
is an April 2006 statement he provided indicating an in-
service left-leg injury in November 1942.  Prior to the April 
2006 statement, he had made no mention of this injury, 
including during his February 2004 hearing.  Although the VA 
has a duty to assist the veteran in obtaining certain 
records, such as STRs, agency records, or private medical 
records as identified by the veteran, it is up to the veteran 
to provide lay statements in support of his claim for service 
connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Therefore, until the veteran provides information concerning 
treatment or diagnosis, there is no need for a VA examination 
for a medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and attempt to obtain 
the veteran's 
   STRs.  Ensure all requests specifically 
include complete 
   information of the veteran's service unit, 
as indicated in 
   his DD 214 form or as further specified by 
the veteran,  
   and the date and location of a November 
1942 in-service 
   left leg injury as alleged by the veteran 
in an April 2006 
   statement.  All attempts to secure these 
STRs must be 
   documented in the claims file.  If these 
records are fire-
   related, there must be written 
confirmation from the 
   NPRC of this fact.  If these records are 
unavailable or no 
   longer exist, and further attempts to 
obtain them would be 
   futile, expressly indicate this in the 
record and notify the 
   veteran accordingly.
   
   2.  Readjudicate the left leg disorder 
claim in light of any 
additional evidence received since the 
September 2006 SSOC.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The veteran and his representative should 
be given an opportunity to respond to the 
SSOC before the file is returned to the 
Board for further appellate consideration.
   
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


